Citation Nr: 0911522	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  08-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Chambersburg Hospital from 
March 23, 2006 to March 30, 2006.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 decision rendered by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Martinsburg, 
West Virginia.  

In January 2008, the Veteran withdrew his request for a 
Travel Board hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for payment or 
reimbursement under this authority the veteran has to satisfy 
all of the conditions under 38 C.F.R. § 17.1002 (2008), 
including that 
the claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  
See 38 C.F.R. § 17.1002(d) (2008).

Private treatment records show the Veteran was admitted to 
the Chambersburg Hospital for emergency treatment on March 
23, 2006, and thereafter remained hospitalized through March 
30, 2006.    

The record reflects that the Veteran was approved for payment 
of unauthorized 
medical expenses incurred from March 23, 2006 through March 
24, 2006.  

In a December 2006 letter, Dr. R.S. reported that the Veteran 
had suffered an acute mechanical small bowel obstruction.  He 
underwent surgery on March 23, 2006 and his convalescence was 
complicated by an ischemic stoma that was recognized on 
postoperative day two and revised on March 25, 2006.  Dr. 
R.S. noted that the Veteran's presentation was that of an 
acute illness and it was felt that the Veteran required 
urgent treatment at the Chambersburg Hospital.  Dr. R.S. 
maintained that the transfer of the Veteran to a VA hospital 
would have been deleterious to his health and could have led 
to a worse outcome.  

The evidence shows that the Veteran received emergency 
treatment on March 23, 2006, which appears to have continued 
to March 25, 2006.  Dr. R.S. does not provide a specific date 
on which the Veteran's medical emergency ended, and the Board 
is not permitted to make its own medical judgment on this 
point based on a review of the medical records.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the 
Board finds that it is necessary to obtain a medical opinion 
on when the medical emergency ended and the Veteran became 
stabilized to allow for him to be safely transferred to a VA 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's medical 
administrative file to an appropriate 
VA physician for an opinion as to 
whether the Veteran's medical emergency 
ended* during his hospitalization at 
the Chambersburg Hospital from March 
23, 2006 to March 30, 2006, and if so, 
when.

(*An emergency shall be deemed to have 
ended at that point when a veteran who 
received emergency hospital care could 
have been transferred from the non-VA 
facility to a VA medical center for 
continuation of treatment for the 
disability.)

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




